                            Case 2:21-cr-00029-KJN Document 5 Filed 03/10/21 Page 1 of 1
                                          UNITED STATES DISTRICT COURT
                                                      for the
                                         EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                                                          USDC Case Number: 2:21-cr-00029-KJN

v.                                                                                 JUDGMENT IN CRIMINAL CASE
MARIA L. CARRETERO                                                                 (Class B Misdemeanor)
Defendant pleaded guilty, is adjudged guilty and convicted of the following offense(s):

 Charge(s) Defendant Convicted of:                                                 Nature of Charge(s)
 16 U.S.C. § 551 and 36 C.F.R. § 261.11(d)                                         Failing to Dispose of All Garbage and Rubbish from the
                                                                                   Site and Area and in Places Provided

ACCORDINGLY, YOU ARE HEREBY SENTENCED TO THE FOLLOWING:
☒ PAY a fine in the amount of $150 , a special assessment of $10 , for a total of $160 to be paid within 90 days.

     ☒ Total financial obligation of $160 due immediately or no later than 6/8/2021.
     ☐ Monthly payments of $ , per month for months commencing on and each month thereafter by the of the month until paid in full.

☐ PROBATION for a term of months, expiring on . Your conditions of probation are as follows:

         1.        Your probation shall be unsupervised;
         2.        You shall not commit another federal, state, or local crime;
         3.        You shall notify the court and, if represented by counsel, your counsel of any change of address and contact number; and the
                   following additional checked conditions:

      ☐ You shall perform hours of community service by .

    While on probation and subject to any financial obligation of probation, you shall notify the court of any material change in your economic
circumstances that might affect your ability to pay the fine.

☐ YOU ARE HEREBY COMMITTED TO THE BUREAU OF PRISONS to be imprisoned for a term of beginning immediately or by
  reporting to the United States Marshal located at 501 I Street, 5th Floor, Sacramento, California, 95814 on by .

☐ YOU ARE ALSO ORDERED TO APPEAR for a REVIEW HEARING on at and ORDERED TO file a Status Report 14 days prior to
  your scheduled hearing. Please note that failure to appear could result in an arrest warrant being issued against you.

☐ OTHER:

 IT IS FURTHER ORDERED that financial payments shall be made by CHECK or MONEY ORDER and will be subject to
 late/delinquent charges imposed by the Court if not paid timely. If your conviction also involves a moving violation, an abstract
 could be placed on your driving record. The check must be made payable to “CLERK- U.S.D.C.” and SENT to the following
 address:

                                                   CLERK, UNITED STATES DISTRICT COURT
                                                   Eastern District of California- Sacramento
                                                   501 I Street, #4-200
                                                   Sacramento, CA 95814


 Your check or money order must indicate your name and case number shown above to ensure your account is credited for
 payment received and that no late fees or warrants/abstracts attach to your case for failure to pay.


D A T E D : 3/10/2021                                                                        /s/ Kendall J. Newman
                                                                                             Kendall J. Newman
                                                                                             United States Magistrate Judge
CRD Initials: AW
